Citation Nr: 1446415	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-34 061	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1967 to August 1970.  He died in December 2009.  The appellant is the Veteran's surviving spouse. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran's Appeals (Board) from a May 2011 rating decision of the VA Regional Office (RO) in Nashville, Tennessee that denied service connection for the cause of the Veteran's death.  

The appellant was afforded a Travel Board hearing in November 2012 before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.  The transcript is of record.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange/herbicides  in Vietnam.

2.  The Veteran's death certificate reflects that he died in December 2009 with the cause of death as progressive multifocal leukoencephalopathy.  

3.  Progressive multifocal leukoencephalopathy was not manifested in service or within one year of discharge from service. 

4.  Progressive multifocal leukoencephalopathy is not a disease presumed to be associated with Agent Orange/herbicide exposure.

5.  At the time of death, service connection was in effect for coronary artery disease, rated 10 percent disabling.

6.  The more probative evidence of record finds that coronary artery disease did not materially and/or substantially contribute to or hasten the Veteran's death.

7.  Diabetes mellitus, type II, did not materially and/or substantially contribute to or hasten the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2014); C.F.R. §§ 3.102, 3.303, 3.306, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts and has presented testimony to the effect that the cause of the Veteran's death, progressive multifocal leukoencephalopathy, is related to service, to include in-service exposure to Agent Orange.  In the alternative, she avers that the Veteran's service-connected coronary artery disease and history of diabetes mellitus were contributory causes to his death and hastened his demise.  During personal hearing in November 2012, the appellant testified that the heart condition affected his overall physical condition so much that it reduced his energy to the point that he eventually became basically immobile.  


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In July and December 2010, the RO sent letters to the appellant that advised her of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate her claim and the relative duties of the appellant and VA in developing the claim. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In its duty to assist the appellant, VA has obtained voluminous private and VA clinical records leading up to the Veteran's death as well as his extensive Social Security disability file.  The appellant was afforded a personal hearing during the course of the appeal.  The case was remanded and referred to VA physician for review of the evidence and opinion.  The ensuing medical report is determined to be adequate for adjudication purposes.  The appellant has been accorded ample opportunity to present evidence and argument in support of the claim.  Her statements and testimony in support of the claim have been carefully considered.

The Board is satisfied that the RO properly processed the appellant's claim after providing required notice and that any procedural errors in the development and consideration of the claim are non-prejudicial. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claim of entitlement to service connection for the cause of the Veteran's death is ready to be considered on the merits.

Pertinent Law and Regulations 

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2014). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. § 3.307, 3.309 (2014).

VA regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2014).

Factual Background

The Veteran's DD-214 indicates that he served in the Republic of Vietnam during the Vietnam era.  He is therefore entitled to a presumption of exposure to herbicide agents.

The Veteran's service treatment show that he was referred for neurological evaluation in August 1968 after complaints of a "pin prick" sensation on various areas of his body, especially when exposed to heat, when sweating or during episodes of acute anxiety.  Following evaluation, it was opined that his symptoms were either cutaneous manifestations of anxiety or a dermatology disorder.  The examiner stated that there was no clinical evidence for disease of the central or peripheral nervous system.  On examination in August 1970 for separation from service, the neurologic system was identified as normal. 

Post service, private clinical records dating from January 2003 from J. M. Jenkins, M.D., reflect that the Veteran was seen that month for a physical examination.  It was reported that he was doing well except for headaches for which he took a BC powder for quick relief.  It was noted that he had had a CAT scan for headaches in the past.  Headaches were ultimately attributed to sinus trouble.  Medical history was reported to be positive for kidney stones, work-up in 1984 for sleep apnea that was negative, prostatitis in 1985, asthmatic bronchitis, treatment for headaches in 1997 and chest wall pain in 2002 and elevated lipid levels with normal cardiac nuclear scan.

In May 2003, the Veteran returned with complaints of feeling tired, pressure in his head, an inability to feel good and no energy.  He stated that his symptoms had begun a month before when he had accidentally punctured his eardrum.  In August 2003, he had complaints of fatigue, substantial depression and anxiety due to a great deal business stress and his daughter's $40,000 wedding.  The Veteran was seen in January 2004 and stated that his balance was not as good and that this had been the case since he had struck a swab in his left ear and sustained traumatic tympanic membrane perforation.  He said he under a lot of stress due to business dealings and continued to have headaches.  It was noted on this occasion that there had been a little elevation of blood sugar in the past. 

A March 2004 private clinical entry by Dr. Jenkins noted that the Veteran had developed a great deal of trouble walking.  It was reported that there was no history of diabetes mellitus.  In June 2004, the Veteran complained of loss of balance, lack of focus and memory, stuttering, headaches, impaired cognition, gait difficulties, and vision problems, etc.  He related that he was unable to engage in his former work because of such symptoms.  He was noted to have a long-term smoker and heavy drinker.  Dr. Jenkins indicated that the Veteran had undergone magnetic resonance imaging (MRI) brain scan that disclosed moderate supratentorial white matter disease that was felt to represent a demyelinating disease.  An assessment of posterior leukoencephalopathy of unclear etiology was rendered in August 2004.

The Veteran underwent bilateral carotid artery duplex scan in June 2004 that was essentially normal.  In October 2005, it was noted that Veteran had no significant history of previously documented heart problems but had become increasingly fatigued and weak with what appeared to be consistent with a toxic musculoskeletal deficit.  It was reported that he had had a brain scan at the Mayo Clinic with findings consistent with mini-stroke and arteriosclerotic vascular disease of the cerebrovascular system.  The Veteran underwent cardiac catheterization and percutaneous transluminal coronary angioplasty (PTCA) with stent placement to the circumflex artery in October 2005.  Diagnoses rendered included ischemic cardiovascular disease.  A follow-up clinic note in November 2005 indicated that he was doing well with no chest pain or palpitations.  

In January 2006, the Veteran reported increasing difficulty with speech, ambulation, motor skills and visual difficulties.  He subsequently underwent extensive and continuing neurologic and other diagnostic work-up for continuing symptoms that were reported as relentlessly progressive cognition decline with multiple neurological abnormalities, and was noted to have progressive subcortical dementia, gait ataxia and spasticity due to extensive ischemic changes related to white matter disease of unknown etiology.  

The Veteran was awarded Social Security disability benefits effective July 2004 for a primary diagnosis of organic brain syndrome with a secondary diagnosis of affective/mood disorders.

The Veteran's clinical course continued to decline.  On December 5, 2009, Dr. Jenkins wrote that he made a house call because the Veteran was unable to be transported to the office for evaluation without an ambulance ride.  The Veteran was reported to have a neurological disorder diagnosed as progressive multifocal leukoencephalopathy/progressive cortical dementia with gait ataxia and apraxia.  It was related that after a recent trip to the emergency room, laboratory data were reviewed and the Veteran's blood sugar was well in excess of 200 which was in the diabetic range.  It was reported that his blood sugar was rechecked and it was 127 for which Glucerna was suggested.  A physical examination was performed that showed regular cardiac rhythm.  PMI [point of maximum intensity] was not enlarged.  There were no murmurs, bruits, clicks, or gallops.  Following examination, the impressions included progressive multifocal leukoencephalopathy, likely peripheral neuropathy, hypertension, arteriosclerotic cardiovascular disease, impaired fasting glucose and normal cardiac nuclear scan in 2000.  The Veteran's overall prognosis was discussed and was reported to be very dismal, likely due to a combination of pneumonia/urinary tract infection/sepsis.  It was indicated that a home glucose meter had been left with the family to monitor his blood sugar periodically but that they should not be concerned as long as it stayed under 200.  Dr. Jenkins stated that he would consult with West Tennessee Hospice.

The Veteran was placed in hospice care on December 9, 2009.  The Certificate of Terminal Illness dated a day before showed a diagnosis of progressive leukoencephalopathy, a degenerative brain disorder.  He expired on December [redacted], 2009.  A death certificate was received in February 2010 showing that the Veteran died on December [redacted], 2009 of progressive multifocal leukoencephalopathy.  A claim for service connection for the cause of the Veteran's death was received in March 2010.

By rating action dated in May 2011, service connection for coronary artery disease was granted, rated 10 percent disabling from September 8, 2006.

A letter dated in December 2012 was received from Dr. J. M. Jenkins in which he stated that records had been reviewed from 2009 and had shown that the Veteran had a previous diagnosis of coronary artery disease with Taxus stenting and percutaneous intervention to the circumflex coronary artery in 2005.  It was reported that in the latter stage of his life, he developed other problems such as diabetes and that he also suffered from hypertension.  Dr. Jenkins stated that it was entirely possible that the Veteran's coronary artery disease with a mix of all of the other issues was ultimately a contributing factor in his death due to stress of illness, etc.  He related that he was not a neurologist and could not state for certain about a connection between coronary artery disease and leukoencephalopathy.

The case was referred to a VA physician for further review and opinion.  In a May 2014 report, the examiner indicated that the claims folder was thoroughly reviewed.  The examiner stated that progressive multifocal leukoencephalopathy was not a condition that was currently associated with Agent Orange exposure and that it was less likely than not that it was related to service or to exposure to Agent Orange or to the Veteran's military service in general.  

The VA examiner delineated the clinical findings and procedures over the years pertaining to the Veteran's cardiac status.  It was found that although he had coronary artery disease, after PCI [percutaneous coronary intervention], there was no evidence of any cardiac complaints.  The examiner found that as such, it was less likely than not that coronary artery disease contributed to the Veteran's death, hastened it or prevented recovery from other comorbidities.  The examiner related that there was evidence of impaired fasting glucose in the record in 2008 and 2009, but that it was less likely than not that recently diagnosed diabetes contributed or hastened in any way to the Veteran's demise, or prevented recovery from the well-known neurological disorder.  It was added that the immediate cause of the Veteran's death was progressive multifocal leukoencephalopathy and that he was in rapid decline on house visit in early December 2009 when it was noted that impressions of pneumonia, urinary tract infection and sepsis were made along with the decision to consult hospice.  The examiner stated that no secondary causes of death were mentioned.

Legal Analysis

The Veteran's death certificate reflects that he died of progressive multifocal leukoencephalopathy that was diagnosed in 2004.  There is no evidence that this disease had its onset during service or that any organic disease of the nervous system was manifested to a degree of 10 percent or more within one year of discharge from active duty.  Thus, progressive multifocal leukoencephalopathy was first clinically indicated decades after discharge from service.  Therefore, service connection for such may not be granted either directly or presumptively to service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The appellant does not argue, however, that the disease from which the Veteran died had its onset in service or was manifested within one year thereof.  Rather, she asserts that progressive multifocal leukoencephalopathy was precipitated by exposure to Agent Orange in Vietnam.  

In this regard, the Veteran is conceded to have had service in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides (Agent Orange) therein. See 38 C.F.R. § 3.307(a)(6)(iii).  That notwithstanding, the Board finds that there is no basis for presumptive service of progressive multifocal leukoencephalopathy based on presumed herbicide exposure in this case.  This is because progressive multifocal leukoencephalopathy is not a disease that is included on the list of diseases that are presumed to be service connected in veterans exposed to Agent Orange. See 38 C.F.R. § 3.309(e) as cited above.  VA has not determined that there is a positive association between herbicide exposure and the disease noted to be the cause of the Veteran's death.  

It is well established, however, that service connection for disability claimed as due to exposure to Agent Orange/herbicides may also be granted by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure or with proof of direct causation. See Brock v. Brown, 10 Vet.App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 2002); see also 38 C.F.R. § 3.303 (2014).  Here, however, the competent evidence does not reflect that any physician or other medical professional in the record has linked progressive multifocal leukoencephalopathy to any incident of active service, to include presumed Agent Orange exposure.  Significantly, when the record was reviewed by a VA physician in May 2014, the examiner found that progressive multifocal leukoencephalopathy was not a condition that was currently associated with Agent Orange exposure and that it was less likely than not related to exposure to Agent Orange.  This is no other opinion in the record that counters this conclusion.

As noted above, the appellant also asserts and has presented testimony to the effect that service-connected coronary artery disease, as well as type II diabetes materially contributed to the Veteran's death.  To this end, Dr. J. M. Jenkins has submitted a medical statement proposing to show a relationship between coronary artery disease as a contributory factor leading to death.  The record reflects, however, that although Dr. Jenkins treated the Veteran over the years prior to his death for disabilities including heart disease, and the Veteran was shown to have undergone procedures for heart disease, the evidence does not demonstrate that heart disease was significantly implicated in his untimely demise.  The evidence reflects that following cardiac catheterization and PTCA in October 2005, the Veteran displayed little to no symptoms of heart disease as there is no clinical data that reflect otherwise.  Although he had a diagnosis of coronary artery disease at the time of death, his cardiovascular status does not appear to have been impaired to any significant extent as indicated on Dr. Jenkins' physical examination on December 5, 2009, less than two weeks prior to the Veteran's death.  Dr. Jenkins hedges his opinion that coronary artery disease was a contributing factor in the Veteran's death in vague terms by stating that it was "entirely possible...[that the disability] with a mix of all of the other issues...due to stress of illness..."  However, it is not sufficient to show that the service-connected disability casually shared in producing death, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A longitudinal review of the evidence clearly does not show that symptomatology associated with the Veteran's coronary artery disease rose to the level of involvement circumscribed by statute. Id.  As such, the Board finds that probity of Dr. Jenkins' statement is substantially more diminished than the assessment provided by the VA examiner in May 2014 who noted that the Veteran had no cardiac complaints after surgery, and that it was less likely than not that heart disease contributed to or hastened the Veteran's death.  

The Board would point out that Dr. Jenkins did not refer to diabetes mellitus as a contributory factor leading to the Veteran's death in his December 2012 report, and that the May 2014 VA examiner found that diabetes less likely than not contributed to or hastened the Veteran's demise.  The Board thus concludes that that the evidence on the whole is not more evenly balanced as to find that coronary artery disease and/or diabetes mellitus were factors in the Veteran's death, or that either or both substantially or materially hastened, contributed to or lent or aided assistance to his demise. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  As well, the evidence does not demonstrate that a service-connected disability was related to the terminal illness to any extent.  

The Board has carefully considered the appellant's lay statements and testimony that the Veteran's death from progressive multifocal leukoencephalopathy was related to service or to exposure to Agent Orange therein, or that coronary artery disease and/or diabetes were contributory causes of death.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1371 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, whether the Veteran's terminal neurological disease was related to Agent Orange exposure requires specialized training for a determination and is not susceptible of lay opinion.  The appellant's statements alone cannot be accepted as probative evidence.  In this case, no clinical professional, including Dr. Jenkins and a VA physician who has reviewed the entire record, has proposed any connection between disability caused by exposure to Agent Orange and the cause of death.  The Board points out that there is no competent and/or probative evidence in the record indicating that progressive multifocal leukoencephalopathy is related to exposure to herbicides in service.  As well, her theory with supporting documentation that heart disease and diabetes were contributory causes of death is substantially compromised by reasons outlined above and is not probative. 

For the foregoing reasons, the Board concludes there is no reliable and/or probative evidence indicating that the Veteran died from a disease or disability of service onset, to include coronary artery disease.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for the cause of death must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


